UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6145


JOSEPH V. PURANDA,

                       Plaintiff – Appellant,

          v.

G. KELLETT, Mr., Unit Manager, Lawrenceville Correctional
Center;   RICHARD    GOSNEG, Investigator,  Lawrenceville
Correctional Center,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cv-00336-HEH)


Submitted:   May 24, 2012                         Decided:   May 30, 2012


Before MOTZ and      DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph V. Puranda, Appellant Pro Se. Robert T. Numbers, II,
WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph V. Puranda appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed     the   record     and     find   no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Puranda    v.   Kellett,     No.   3:10-cv-00336-HEH      (E.D.     Va.

Dec. 22, 2011).       We also deny Puranda’s motions for transcripts

at   government     expense    and   for     production     of   documents.     We

dispense    with    oral      argument     because    the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2